DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 19, 32, and 49 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Agiwal et al. (U.S. Patent Application Publication # 2018/0359784 A1) teach “a method and apparatus for performing random access procedure.”(Fig.1, 4A, 28; Paragraph [0002]), in view of R1-1718303 (“Remaining details on PRACH procedures”, 9th-13th October 2017) teaches a 4-Step Random Access Response Procedure (Section 2, page 2-6), and  Peisa et al. (U.S. Patent Application Publication # 2020/0107235 A1) teach “the UE receives the RAR scrambled with the UEs RA-RNTI and containing the UEs RAPID, it stops the timer associated to the configured random access response (RAR) time window and considers random access procedure successful.”(Paragraph [0513]), fail to disclose: “wherein the RAR message comprises the RNTI and a timing information indicator comprising a last portion of a system frame number (SFN) corresponding to one or more ” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including 
Claims 2-18 are also allowed by virtue of their dependency on claim 1.
Regarding claim 19, the best prior art found during the examination of the present, Agiwal et al. (U.S. Patent Application Publication # 2018/0359784 A1) teach “a method and apparatus for performing random access procedure.”(Fig.1, 4A, 28; Paragraph [0002]), in view of R1-1718303 (“Remaining details on PRACH procedures”, 9th-13th October 2017) teaches a 4-Step Random Access Response Procedure (Section 2, page 2-6), and  Peisa et al. (U.S. Patent Application Publication # 2020/0107235 A1) teach “the UE receives the RAR scrambled with the UEs RA-RNTI and containing the UEs RAPID, it stops the timer associated to the configured random access response (RAR) time window and considers random access procedure successful.”(Paragraph [0513]), fail to disclose: “wherein the timing information comprises a timing information indicator comprising a last portion of a system frame number (SFN) corresponding to one or more ” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 20-22, 26, 23-24, and 27-29 are also allowed by virtue of their dependency on claim 19.
claim 32, the best prior art found during the examination of the present, Agiwal et al. (U.S. Patent Application Publication # 2018/0359784 A1) teach “a method and apparatus for performing random access procedure.”(Fig.1, 4A, 28; Paragraph [0002]), in view of R1-1718303 (“Remaining details on PRACH procedures”, 9th-13th October 2017) teaches a 4-Step Random Access Response Procedure (Section 2, page 2-6), and  Peisa et al. (U.S. Patent Application Publication # 2020/0107235 A1) teach “the UE receives the RAR scrambled with the UEs RA-RNTI and containing the UEs RAPID, it stops the timer associated to the configured random access response (RAR) time window and considers random access procedure successful.”(Paragraph [0513]), fail to disclose: “wherein the RAR message comprises the RNTI and a timing information indicator comprising a last portion of a system frame number (SFN) corresponding to one or more ” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 49, the best prior art found during the examination of the present, Agiwal et al. (U.S. Patent Application Publication # 2018/0359784 A1) teach “a method and apparatus for performing random access procedure.”(Fig.1, 4A, 28; Paragraph [0002]), in view of R1-1718303 (“Remaining details on PRACH procedures”, 9th-13th October 2017) teaches a 4-Step Random Access Response Procedure (Section 2, page 2-6), and  Peisa et al. (U.S. Patent Application Publication # 2020/0107235 A1) teach “the UE receives the RAR scrambled with the UEs RA-RNTI and containing the UEs RAPID, it stops the timer associated to the configured random access response (RAR) time window and considers random access procedure successful.”(Paragraph [0513]), fail to disclose: “wherein the timing information comprises a timing information indicator comprising a last portion of a system frame number (SFN) corresponding to one or more ” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Yi et al. (U.S. Patent Application Publication # 2019/0090283 A1) teach “According to the current RA-RNTI calculation and RAR window size (maximum sf10), collision of Msg3 transmission can be observed only if different UEs transmit the same RAP on the same PRACH resource, i.e., the same t_id and f_id, within the same radio frame (case 1).”(Paragraph [0152])

	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building

Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
June 23, 2021